902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Lamar PERRYMAN Petitioner.
No. 90-8002.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 18, 1990.

On Petition for Writ of Mandamus.
Lamar Perryman, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Lamar Perryman has filed a petition for a writ of mandamus complaining that the magistrate in his 28 U.S.C. Sec. 2254 case, C/A No. 89-00501, is biased.  Perryman has failed to show any extrajudicial bias on the part of the magistrate and thus, is not entitled to the relief he seeks.   See In re:  Beard, 811 F.2d 818, 827 (4th Cir.1987).


2
Perryman also asks this Court to compel the district court to rule on his motion for release pending appeal/preliminary injunction and temporary restraining order in another case, C/A No. 89-00498.  Since the court denied this motion on February 26, 1990, this claim is moot.


3
Accordingly, we grant Perryman leave to proceed in forma pauperis and deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.

PETITION DENIED